DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“means for attachment” in claim 1, line 5, will be understood to mean an attachment device which is clickable, or a functional equivalent, according to the details provided on page 4 of the Specification.
“means for securing” in claim 4, line 2, will be understood to mean a flexible protrusion 8, or a functional equivalent, according to the details provided on page 3 of the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “such as” in line 1 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-8 are rejected as ultimately dependent from claim 1 rejected above.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Noble (US Patent 8806665) in view of Chazalet (EP 3153019).
Regarding claim 1, Noble teaches a device for catching insects, such as flies (pest entrapment device Fig. 5; Col. 1, lines 12-13), said device comprising: 
a sticky attractant having an inner surface and an outer surface (pest attractant 26 can be comprised of a sticky matter and note that a layer of pest attractant 26 would have an inner surface abutting 38 and an outer surface; Col. 5, lines 60-62), wherein the outer surface is provided with an adhesive layer for catching and holding insects contacting said adhesive layer (the outer layer of pest attractant 26 has a sticky surface for catching and holding insects; Col. 5, lines 6-8); 
a holding member (attractant clip 24; Fig. 5) for holding the sticky matter (pest attractant 26; Fig. 6) with the inner surface facing towards the holding member (see Fig. 6 wherein the inner surface of pest attractant 26 has an inner layer which faces the bottom surface 30 of attractant clip 24), said holding member (attractant clip 24) provided with means for attachment to an animal (the upper surface can include a type of attaching device, for example, adhesive, Velcro.TM., clip, alligator clip, double-sided tape, snaps, or other fastening device and the like,” Col. 2, lines 27-30; where the fastening snap is a functional equivalent to the “means for attachment” of the instant specification), where the sticky matter is releasable from the holding member (see Fig. 8, wherein the pest attractant 26 may be released from attractant clip 24 by wiping with a cloth; Col. 6, lines 4-7); 
wherein the holding member is configured to be mounted onto a bridle of an animal, in the vicinity of eyes of the animal (device of Noble is configured, in the same manner as the instant invention, to be mounted onto a bridle of an animal, in the vicinity of the eyes, because it provides the same holding structure claimed, also note that attractant clip 24 is mountable on a hat which is in the vicinity of the eyes of a human, which is an animal; Fig. 2. Interpretation note: each reference to “bridle,” “animal,” “eyes” is further referencing a component which is functionally claimed in this phrase; thus, as long as the device --of Noble, in this case-- may be used in the manner intended, the claim is satisfied.), said holding member being clickable onto the bridle (top surface 28 of attractant clip 24 with snaps, which are clickable; Col. 2, lines 27-30), said holding member comprising an outer frame for holding the sticky matter (attractant clip 24 includes bottom surface 30 for holding pest attractant 26; Fig. 5) and an inner frame (top surface 28; Fig. 5) configured for holding the holding member (attractant clip 24; Fig. 5) in place on the bridle when the outer frame and the inner frame are attached to each other and clamped around a part of the bridle (see Figs. 5-6, wherein the bottom surface and top surface 28 are attached to each other, via connecting member 32) and clamped around an attachment surface, which could be a bridle of a horse), the inner frame and the outer frame are connected via a hinge (bottom surface 30 and top surface 28 are connected via connecting member 32 which is a living hinge; Fig. 5).
Noble does not teach the sticky attractant being in the form of a sheet, 
Chazalet teaches a device for catching insects said device comprising: a sheet (sticky sheets 13; Fig. 4; Abstract) having an inner surface and an outer surface, wherein the outer surface is provided with an adhesive layer for catching and holding insects contacting said adhesive layer (sticky sheets 13 are provided with a sticky surface 17 for catching and holding insects; Page 2, lines 29-36), a holding member (frame 14 and support 12; Fig. 1-2) for holding the sheet (sticky sheets 13) with the inner surface facing towards the holding member (see Fig. 4, wherein the opposite side of sticky surface 17 is facing towards frame 14 and support 12), where the sheet is releasable from the holding member (Page 4, lines 6-5 from the bottom of the page), said holding member (frame 14 and support 12) comprising an outer frame (frame 14; Fig. 4) for holding the sheet (sticky sheets 13).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sticky sheet with an outer surface provided with an adhesive layer and the frame (14) and support (12) for holding the sticky sheet, as taught by Chazalet, to replace the bottom surface 30 of attractant clip 24 of Noble since a sticky sheet held in a frame provides a user with an easy, non-messy, and convenient method for catching and disposing of insects, as taught by Chazalet (Page 2, lines 20-21; Page 3, lines 9-11) and as understood by one of ordinary skill in the art.
Regarding claim 2, Noble as modified by Chazalet teaches the limitations of claim 1, as above, and Chazalet further teaches wherein the sheet is clickable or slidable onto the holding member (Chazalet – sticky sheets 13 slide onto lugs 21 of support 12; Page 4, lines 12-16).
Regarding claim 3, Noble as modified by Chazalet teaches the limitations of claim 2, as above, and the combination further teaches wherein the holding member (attractant clip 24 (Noble) with a bottom including frame 14 and support 12 (Chazalet)) is provided with protrusions for sliding the sheets onto the holding member (Chazalet - sticky sheets 13 slide onto lugs 21 of support 12; Page 4, lines 12-16) but does not specifically teach clicking the sheet onto the holding member.
Noble further teaches additional types of attachment means including snaps (note that snaps would produce a clicking sound; Col. 3, lines 2-5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide snaps, which provide a clicking sound, as taught by Noble, to the holding member, as taught by Noble in view of Chazalet, since snaps provide the user with a convenient manner of maintaining the device; snaps constitute an alternative method of attachment which is well known in the art, as understood by one of ordinary skill in the art. Additionally, such a modification would have been further obvious since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 4, Noble as modified by Chazalet teaches the limitations of claim 2, as above, and the combination further teaches wherein the holding member (attractant clip 24 (Noble) with a bottom including frame 14 and support 12 (Chazalet)) is provided with means for securing (Noble - tension spring 34; Fig. 5) the holding member to the bridle when the outer frame and the inner frame are clamped around the bridle (tension spring 34 is used to secure the attractant clip 24 when the top surface 28 (Noble) and the bottom (frame 14 and support 12 (Chazalet) are clamped; Col. 5, lines 12-13 (Noble), such that the device of Noble, as modified, is configured, in the same manner as the instant invention, to be mounted onto a bridle of an animal, in the vicinity of the eyes, because it provides the same holding structure claimed).
Regarding claim 5, Noble as modified by Chazalet teaches the device of claim 2, and Noble further teaches wherein the means for securing (tension spring 34) the holding member to the bridle when the outer frame and the inner frame are clamped around the bridle (see Fig. 10, the attractant clip 24 is clamped to a support surface) comprises a flexible protrusion (tension spring 34; Fig. 5) extending from the holding member towards the inner frame and thereby exerts force on the bridle when the outer frame and the inner frame are clamped around the bridle (see Fig. 5, wherein the tension spring 34 extends from the attractant clip 24 towards top surface 28 and exerts force on the desired attachment point when the device is clamped around the desired attachment point).
Noble as modified by Chazalet discloses the claimed invention except for a plurality of flexible protrusions.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a plurality of flexible protrusions since additional protrusions (Noble – tension springs 34) would increase the gripping ability of the device and prevent it from falling off, as understood by one of ordinary skill in the art, and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Chazalet as applied to claims 1 -5 above, and further in view of Winkler (DE-202012004715-U1).
Regarding claim 6, Noble as modified by Chazalet teaches the limitations of claim 1, as above, and Chazalet further teaches adhesive (sticky surface 17 of sheets 13) but does not teach wherein the adhesive comprises proteins to attract insects.
Winkler teaches wherein an adhesive comprises proteins to attract insects (adhesive contains feeding attractants such as protein; Page 3, lines 18-22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adhesive comprising protein, as taught by Winkler, to the insect catching device of Noble in view of Chazalet, as modified, since this will attract insects which will improve the catching efficiency of the device, as recognized by Winkler (Page 3, lines 18-22).
Regarding claim 7, Noble as modified by Chazalet teaches the limitations of claim 1, as above, and Chazalet further teaches an adhesive (Chazalet – sticky surface 17 of sheets 13) but does not teach wherein the adhesive incorporates an insecticide for killing insects becoming affixed to the adhesive.
Winkler teaches wherein the adhesive incorporates an insecticide for killing insects becoming affixed to the adhesive (insecticide can be incorporated into the adhesive, lured insects absorb the active ingredients and are thus killed; Page 3, last 15 lines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adhesive comprising insecticide, as taught by Winkler, to the insect catching device of Noble in view of Chazalet, as modified, since this will kill the trapped insects in order to better ensure the health and safety of the user from the attracted insects and bites therefrom, as recognized by Winkler (Page 3, last 4 lines).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Chazalet as applied to claims 1 – 5 above, and further in view of Simpson (US Patent 6998133).
Regarding claim 8, Noble as modified by Chazalet teaches the limitations of claim 1, as above, and Chazalet further teaches a sheet (sheets 13) but does not teach wherein the sheet is made from plastic, metal or plant fiber materials.
Simpson teaches an adhesive for catching insects (Abstract) wherein the sheet is made from plastic (body 20 may comprise plastic; Col. 2, lines 54-57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sheet made from plastic, as taught by Simpson, to the insect catching device of Noble in view of Chazalet, as modified, since it is a flexible material which will be easy to use and manipulate, as recognized by Simpson (Col. 2, lines 54-57).
Response to Arguments
With respect to the mislabeling of the McConnell reference’s patent number in the heading of the rejection made under 103 in the office action mailed on 5/26/2022, applicant is correct in that the actual reference number for McConnell is US patent 790,651 and not US Patent 1972762 as noted in the heading of the 103 rejection.  Examiner thanks applicant for bringing that forth to my attention and it has been be corrected herein.  It is noted that the applicant did correctly address the response with McConnell US Patent 790,651 which the rejection had been based upon.
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely fully on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim limitations in this application that use the word “means” (or “step”) that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, while subsequent dependent claims may further limit the structure the “means for attachment” in claim 1, line 5 is not further limited in claim 1 and “means for securing” in claim 4, line 2, is not further limited in claim 4 and thus, the interpretation 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph stands.
Regarding claim 1, the last paragraph recites “configured to” language appears to be trying to limit the bridle/animal/eyes, and thus the location of the device; however, since each of these locations are nested within functional recitations, they are not positive limitations. As explained in the rejection above, the device of Noble is configured, in the same manner as the instant invention, to be mounted onto a bridle of an animal in the vicinity of the eyes of the animal, because it provides the same holding structure claimed and because each of the bridle, the eyes and the animal are not positively claimed (see MPEP § 2181, subsection 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Marchessault (US 6357642 B1) teaches a holding member (jaws 11 & 12; Fig. 1) comprising flexible protrusions (sharp teeth 15; Fig. 1) which read on the limitations of claim 5 of the instant application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/            Supervisory Patent Examiner, Art Unit 3643